DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 8-11, 13-15, 18-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/2/2021 is fully withdrawn.  Claims 8-11, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 6, the claim recites “wherein the jet plate has a second jet pedestal” which renders the claim indefinite as claim 6 depends from claim 1, which also recites a second jet pedestal. Therefore rendering the claim indefinite as it is unclear whether claim 6 is reciting the same second jet pedestal of claim 1 or a new one. Clarification is requested.

	Regarding claims 12 and 17, the claim is rejected on the same basis noted above in claim 6. 





	 Allowable Subject Matter
Claims 1-5, 8-11, 13-15, 18-20 are allowed.
Claims 6, 12, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Mann (US 2009/0032937) in view of Bauer (US 5,377,911). 
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A jet impingement cooling assembly for semiconductor devices, comprising: a heat exchange base having an inlet chamber and an outlet chamber; an inlet connection in fluid connection with the inlet chamber; an outlet connection in fluid connection with the outlet chamber; a jet plate coupled to the inlet chamber; and a jet pedestal formed on the jet plate and having a raised surface with a jet nozzle formed therein, wherein the jet pedestal has a first configuration on the jet plate, and further wherein the jet plate is interchangeable within the heat exchange base with a second jet plate with at least a second pedestal having a second configuration.
Mann teaches a jet impingement cooling assembly (100, Fig. 1) for semiconductor devices (paragraph [0002]) with a heat exchange base (108, Fig. 1, paragraph [0017]) having an inlet chamber (154, Fig. 1, paragraph [0017]) and an outlet chamber (156, Fig. 1, paragraph [0018]), with an inlet and outlet connection, a jet plate coupled to the inlet chamber (176, Fig. 3, paragraph [0020]) and a jet pedestal (shown in Fig. 3 as the raised surface the nozzle is on). However, Mann does not teach that the jet pedestal has a first configuration on the jet plate, and further wherein the jet plate is interchangeable within the heat exchange base with a second jet plate with at least a second pedestal having a second configuration. Bauer teaches that nozzles may be removable and interchangeable to suit cleaning requirements (Bauer, col. 14, lines 45-53). However, Bauer is silent with regard to the a jet pedestal having a second configuration with a second jet plate and a second pedestal. The structural requirements of new elements needed to fill the gap of what is missing by Mann is not taught by Mann in view of Bauer. 
Thus, the modification would not be obvious to modify the prior art structures to arrive at the independent claims 1, 13, and 18 without impermissible hindsight, thereby making the independent claims, with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/               Examiner, Art Unit 3763